
	
		II
		112th CONGRESS
		1st Session
		S. 1778
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2011
			Mr. Blumenthal
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Child Care and Development Block Grant Act
		  of 1990 to include the provision of diapers and diapering supplies among the
		  activities for which funds may be employed to improve the quality of and access
		  to child care.
	
	
		1.Short titleThis Act may be cited as the
			 Diaper Investment and Aid to Promote
			 Economic Recovery Act or the DIAPER Act.
		2.FindingsCongress finds that—
			(1)access to a
			 reliable supply of clean diapers is a medical necessity for the health and
			 welfare of infants and toddlers, their families, and child and health care
			 providers;
			(2)a
			 supply of diapers is generally an eligibility requirement for infants and
			 toddlers to participate in early childhood education programs;
			(3)providing a
			 sufficient supply of diapers can cause economic hardship to needy
			 families;
			(4)absent access to
			 child care, parents and guardians of infants and toddlers cannot participate in
			 the workforce, and that lack of access causes economic harm to many
			 families;
			(5)providing
			 diapering systems to needy infants and toddlers through child care programs
			 furthers the national goals of improved health and sanitation for families and
			 for staff in early childhood education and child care programs; and
			(6)making available
			 clean diapers to needy infants and toddlers who would otherwise be prevented
			 from participating in child care programs furthers the national goal of safe
			 and quality child care, and therefore enables better implementation of the
			 Child Care and Development Block Grant Act of 1990.
			3.Provision of
			 diapers as child care assistanceThe Child Care and Development Block Grant
			 Act of 1990 (42 U.S.C. 9801 et seq.) is amended—
			(1)in section
			 658E(c)(3)(C) (42 U.S.C. 9858c(c)(3)(C)) by adding at the end the following:
			 Provision of diapers and diapering supplies for use by eligible children
			 within the State who receive or are offered child care services for which
			 financial assistance is provided under this subchapter shall be considered a
			 direct service and shall not be included in administrative
			 costs.;
			(2)in section 658G (42 U.S.C. 9858e) is
			 amended by adding at the end the following: Those improvement activities
			 include the provision of diapers and diapering supplies to child care providers
			 that receive funding under this subchapter, sufficient for the population of
			 untrained children, each of whom is under the age of 3 and has a parent who
			 receives or is offered financial assistance under this subchapter for the child
			 involved.; and
			(3)in section 658P by
			 inserting after paragraph (2) the following:
				
					(3)Diaper-related
				terms
						(A)DiaperThe term diaper—
							(i)means an absorbent garment worn by infants
				and toddlers who are not toilet-trained or individuals who are incapable of
				controlling their bladder or bowel movements; and
							(ii)refers to—
								(I)a disposable diaper (as defined in clause
				(i)); and
								(II)a washable cloth diaper (as so defined) and
				the requisite diaper laundering and delivery services necessary to provide a
				sufficient number of such diapers for the corresponding number of untrained
				children in the eligible population.
								(B)Diapering
				suppliesThe term
				diapering supplies means items, including diaper wipes, and diaper
				cream, necessary for safe diapering.
						(C)Untrained
				childThe term
				untrained child means an infant, toddler, or individual described
				in subparagraph
				(A)(i).
						.
			
